Title: From Alexander Hamilton to George Washington, 23 June 1792
From: Hamilton, Alexander
To: Washington, George



Treasury Departmt. 23d. June 1792.

The Secretary of the Treasury respectfully submits to the President of the United States the Draft of an Agreement concerning the subscription on behalf of the U States to the Bank, agreeably to terms concerted with the Directors, in order that it may be considered by the President previous to it’s execution. The Secretary will wait upon the President for his Orders on Monday morning.
